DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “said” has been recited several times in lines 4-5. Correction is required. See MPEP  608.01(b).
Claim Objections
Claims 5 and 16 are  objected to because of the following informalities:  “”the pressure application element” is recommended to be replaced with -the at least one pressure application element-.  
Claims 6 and 17 are  objected to because of the following informalities:  “said pressure application element” is recommended to be replaced with -said at least one pressure application element-.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “muscle stimulating element configured to provide muscle stimulation” in claims 1, 8, 12 and 19; and “pressure application element configured to apply pressure” in claims 1, 3, 6, 8, 12, 14, 17 and 19
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “said control board is configured …to apply the negative pressure during intervals between the pulses of the muscle stimulation signals” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case, the originally filed specification fails to provide support for said limitation as claimed.

Claims 11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “said control board is configured and operable to activate said muscle stimulation and pressure application in one or more of the following activation patterns: sequentially, intermittently and simultaneously, to thereby provide muscle stimulation flow and cause selective contraction and expansion of the one or more muscles in the muscle layer located below the skin tissue” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case, the originally filed specification fails to provide support for said limitation as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 19, claim limitation “one pressure application element is configured to apply both positive and negative pressure” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the original specification on p. 7 only teaches that “the massage contacts 560 may include a motor, a piezoelectric element, a suction, a vacuum or other devices to massage the user's skin either positively or negatively” (and NOT both positive and negative pressure), thus fails to disclose the corresponding structure of the limitation “one pressure application element is configured to apply both positive and negative pressure”
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 10, “said activation pattern of [said EMS]” and “the treated person” each lacks antecedent basis
Regarding claim 13, the claim depends on itself, which render the scope of the claim unclear and indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Altshuler et al. (US 2004/0073079) in view of Ron Edoute et al. (US 2010/0016850).
Regarding claim 1, Altshuler et al. discloses a method of treating a person's skin tissue (see abstract), comprising:
providing a skin tissue treatment apparatus (fig. 4 and abstract) comprising:
a stimulating element configured to provide electrical stimulation  to the skin tissue (“electrical stimulation”, see abstract and [0028]; “a DC or other suitable electrical stimulation source” and “electro-stimulation”, see [0070]); 
at least one pressure application element (including at least “vibrator or massaging implement 5’, see [0059]; ‘implement can be, for example, mechanical (knitting, rolling, or pulling action) or vacuum (negative/positive pressure in the treatment area)”, see [0076]) configured to apply pressure on the skin tissue,
a handheld applicator (“an applicator”, see [0011]; ‘applicator (handpiece)’ with handle 1, see fig. 8 and [0058]-[0059]) configured to be placed in vicinity of the skin tissue to deliver said electrical stimulation (“electro-stimulation by AC/DC”, see [0070]) from said stimulating element (“suitable electrical stimulation source”, see [0070]) and said pressure to the skin tissue (see [0070] and [0076]); and 
providing a control board (“control unit”, see fig. 4 and [0054]) configured and operable to activate  the stimulating element and the at least one pressure application element according to one or more activation patterns adapted to provide one or more treatments to the skin tissue (see [0076]).
Altshuler et al. teaches that the stimulating element configured to provide electrical stimulation (“electro-stimulation by AC/DC”, see [0070]), but does not explicitly disclose providing muscle stimulation (MS) to a muscle layer located below the skin tissue 
However, Ron Edoute et al. teaches a similar method of increasing skin beautification at a region of a patient’s skin (see abstract), wherein the method provides a muscle stimulating element 2 (‘electrical signal generator 2’, see fig. 1a-b and [0156]) configured to provide muscle stimulation (MS) to a muscle layer (“activates the facial muscles to contract”, see [0151]; and “stimulates the muscles”, see [0152]) located below the skin tissue (“facial muscles are directly connected to the skin”, see [0151]). Ron Edoute et al. also teaches a control board 1 (‘controller 1’, see fig. 1b and [0016]) configured and operable to activate the muscle stimulating element 2 (see [0016]) according to one or more activation patterns (“selection”, see [0016]) adapted to provide one or more treatments to the skin tissue.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Altshuler et al. such that the stimulating element configured to provide muscle stimulation to a muscle layer located below the skin tissue, as taught and suggested by Ron Edoute et al., for the purpose of increasing skin beautification at a region of a patient’s skin (see abstract) by providing skin tightening and lifting, smoothes wrinkles, stimulation of collagen re-growth, enrichment skin cells with oxygen and nutrition (see [0133])
Regarding claims 2-7 and 13-18, Altshuler et al. discloses and wherein the one or more treatments comprising skin tightening (‘skin tightening’, see [0027]) or collagen production ([0051]); wherein said at least one pressure application element is configured to apply at least one of positive and negative pressure on the skin tissue (‘vibrator or massaging implement 5’, see [0059]; ‘implement can be, for example, mechanical (knitting, rolling, or pulling action) or vacuum (negative/positive pressure in the treatment area)”, see [0076]); wherein said handheld applicator (“an applicator”, see [0011]; ‘applicator (handpiece)’ with handle 1, see fig. 8 and [0058]-[0059]) comprises one or more heads configured to contact the skin tissue during said one of more treatments (“applicator over the patient's skin”, see [0013]; and “handpiece can be manually or mechanically scanned along the skin surface”, see fig. 8 and [0059]); wherein said at least one pressure application element is formed by at least one of said one or more heads (“Referring to FIG. 8b, the applicator 2 includes … vibrator or massaging implement 5”, see [0059]), the pressure application element is configured to apply a positive pressure to the skin tissue by manually moving said handheld applicator over the skin tissue (“the handpiece can be manually or mechanically scanned along the skin surface (See FIG. 8)”, see [0059]); wherein said pressure application element is configured to apply a positive pressure to the skin tissue by one or more of the following: vibrating, pushing, and pounding at least one of said one or more heads (“vibrator or massaging implement 5”, see [0059]; and  “mechanical (knitting, rolling, or pulling action)”, see [0076]); said at least one pressure application element comprises a vacuum source configured to apply the negative pressure by suction to the skin tissue (“vacuum (negative/positive pressure in the treatment area)”, see [0076]).
Regarding claims 8 and 19, as best understood, Altshuler et al. discloses wherein said at least one pressure application element is configured to apply both positive and negative pressure to the skin tissue (“Positive and negative pressure may also be applied to the skin surface above the treatment region to facilitate the treatment”, see [0028]), said control board is configured to activate the muscle stimulating element to provide pulses of muscle stimulation signals to the skin tissue (as taught by Ron Edoute et al’s [0008]), said at least one pressure application element being activated to apply the positive pressure simultaneously with the pulses of the muscle stimulation signals (see [0028] and [0070]) and to apply the negative pressure during intervals between the pulses of the muscle stimulation signals (see [0028] and [0076]).
Regarding claims 11 and 21, Altshuler et al. discloses wherein said control board is configured and operable to activate said muscle stimulation and pressure application simultaneously (see Altshuler et al. ‘s [0028] and [0070]), to thereby provide muscle stimulation flow and cause selective contraction and expansion of the one or more muscles in the muscle layer located below the skin tissue (“contractions of the facial muscles”, see Ron Edoute et al. ‘s [0151]).
Regarding claim 12, Altshuler et al. discloses a system for treating a person's skin tissue (see abstract), comprising:
a skin tissue treatment apparatus (fig. 4 and abstract) comprising:
a stimulating element configured to provide electrical stimulation  to the skin tissue (“electrical stimulation”, see abstract and [0028]; “a DC or other suitable electrical stimulation source” and “electro-stimulation”, see [0070]); 
at least one pressure application element (including at least “ vibrator or massaging implement 5’, see [0059]; ‘implement can be, for example, mechanical (knitting, rolling, or pulling action) or vacuum (negative/positive pressure in the treatment area)”, see [0076]) configured to apply pressure on the skin tissue,
a handheld applicator (“an applicator”, see [0011]; ‘applicator (handpiece)’ with handle 1, see fig. 8 and [0058]-[0059]) configured to be placed in vicinity of the skin tissue to deliver said electrical stimulation (“electro-stimulation by AC/DC”, see [0070]) from said stimulating element (“suitable electrical stimulation source”, see [0070]) and said pressure to the skin tissue (see [0070] and [0076]); and 
a control board (“control unit”, see fig. 4 and [0054]) configured and operable to activate  the stimulating element and the at least one pressure application element according to one or more activation patterns adapted to provide one or more treatments to the skin tissue (see [0076]).
Altshuler et al.  teaches that the stimulating element configured to provide electrical stimulation (“electro-stimulation by AC/DC”, see [0070]), but does not explicitly disclose providing muscle stimulation (MS) to a muscle layer located below the skin tissue.
However, Ron Edoute et al. teaches a similar a system for increasing skin beautification at a region of a patient’s skin(see abstract), wherein the system comprising a muscle stimulating element 2 (‘electrical signal generator 2’, see fig. 1a-b and [0156]) configured to provide muscle stimulation (MS) to a muscle layer (“stimulates the muscles”, see [0152]) located below the skin tissue (“facial muscles are directly connected to the skin”, see [0151]). Ron Edoute et al. also teaches a control board 1 (‘controller 1’, see fig. 1b and [0016]) configured and operable to activate the muscle stimulating element 2 (see [0016]) according to one or more activation patterns (“selection”, see [0016]) adapted to provide one or more treatments to the skin tissue.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Altshuler et al.  such that the stimulating element configured to provide muscle stimulation MS to a muscle layer located below the skin tissue, as taught and suggested by Ron Edoute et al., for the purpose of increasing skin beautification at a region of a patient’s skin (see abstract) by providing skin tightening and lifting, smoothes wrinkles, stimulation of collagen re-growth, enrichment skin cells with oxygen and nutrition (see [0133])

Regarding claims 9 and 20, Altshuler et al.  teaches the handheld applicator (“an applicator”, see [0011]; ‘applicator (handpiece)’ with handle 1, see fig. 8 and [0058]-[0059]) comprises one or more heads to be placed in contact with the person's skin tissue (“applicator over the patient's skin”, see abstract and [0013]), but does not disclose wherein said one or more heads comprise one or more electrodes in electrical communication with said stimulating element, wherein said stimulating element comprises an electrical pulse generator configured to provide electrical muscle stimulation signal (EMS) to the one or more muscles in the muscle layer located below the skin tissue, and wherein said one or more electrodes are configured to deliver the electrical muscle stimulation signal to the skin tissue. However, Ron Edoute et al., further teaches wherein said muscle stimulating element comprises an electrical pulse generator (‘electrical signal generator 2’, see [0156]; and “applying electrical signal pulses”, see [0217]) configured to provide electrical muscle stimulation signal (EMS) to the muscles (“stimulates the muscles”, see [0152]) in the muscle layer located below the skin tissue (“facial muscles are directly connected to the skin”, see [0151]) , and wherein  one or more electrodes are configured to deliver the electrical muscle stimulation signal to the skin tissue (“at least two electrodes”, see abstract and [0012]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Altshuler et al. such that said one or more heads comprise one or more electrodes in electrical communication with said stimulating element, wherein said stimulating element comprises an electrical pulse generator configured to provide electrical muscle stimulation signal (EMS) to the one or more muscles in the muscle layer located below the skin tissue, and wherein said one or more electrodes are configured to deliver the electrical muscle stimulation signal to the skin tissue, as taught and suggested by Ron Edoute et al.,  for the purpose of providing suitable means for electrical pulse to be applied to the patient skin thereby increasing skin beautification at a region of a patient’s skin (see abstract) and providing skin tightening and lifting, smoothes wrinkles, stimulation of collagen re-growth, enrichment skin cells with oxygen and nutrition (see [0133])
Regarding claim 10, Ron Edoute et al., further teaches that wherein said activation pattern of said EMS is user selectable (“enable selection of each said electrical signals applied to said region” and “wherein said selection is performed by patient”, see [0016]-[0017]); and includes intensity (amplitude) or frequency (see [0047]), thereby enabling to optimize the one or more treatments for different positions on body of the treated person (“desired skin region”, see [0150])
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-40 of copending Application No. 16/907,252  in view of Altshuler et al.  and/or Ron Edoute et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 16/907,252  in view of Altshuler et al.  and/or Ron Edoute et al. teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No.  17/678,484  in view of Altshuler et al.  and/or Ron Edoute et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/678,484 in view of Altshuler et al.  and/or Ron Edoute et al. teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 17/685,839 in view of Altshuler et al.  and/or Ron Edoute et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/685,839    in view of Altshuler et al.  and/or Ron Edoute et al. and/or teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/713,821 in view of Altshuler et al.  and/or Ron Edoute et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/713,821 in view of Altshuler et al.  and/or Ron Edoute et al. teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/713,847 in view Altshuler et al.  and/or Ron Edoute et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/713,847 Altshuler et al.  and/or Ron Edoute et al. teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-23 of copending Application No.  17/714,258 in view of Altshuler et al.  and/or Ron Edoute et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/714,258 in view of Altshuler et al.  and/or Ron Edoute et al. teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-21 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of copending Application No.  17/714,249 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cole ‘181 discloses  a micro-dermal tone skin stimulator system and method for treating skin and muscles. Kleinsinger ‘018 teaches a device for treating cellulite and fatty masses
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785